Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool in Claims 1, 11, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Orikasa (US 20130171579).
Regarding Claim 1, Orikasa, in the same field of endeavor, teaches a self-ligating orthodontic bracket (Abstract, 1) comprising: (a) a body (3) comprising: (i) a base portion (2); (ii) a pair of laterally spaced occlusal tie wings (32) projecting labially from said base (Figure 2), wherein at least one of said occlusal tie wings comprises a generally labially projecting column (see Figure 2 below); (iii) a shutter guiding portion (9) wherein at least a portion of said shutter guiding portion comprising at least one guide arm projecting occlusally from said projecting column, (labeled below as “guide arm”); and (iv) an archwire slot (5) extending in a mesiodistal direction (Figure 2) across the body to accommodate an archwire (Paragraph [0004]); and (b) a shutter (4) in engagement with said body and movable between a closed position (Figure 2), wherein said shutter covers a sufficient portion of said archwire slot to prevent said archwire from exiting said archwire slot (figure 2 depicts the bracket in the closed position and an open positon shown in figure 3), wherein said archwire can exit said archwire slot (Paragraph [0057]), said shutter comprising a shutter support (42) movably engaged with said shutter guiding portion (9) of said body (figure 4; Paragraph [0069]; The shutter (4) moves from an open and closed position as the shutter arm travels through the guiding slot (9) with a specific range of motion (Paragraph [0073])), said shutter (4) comprising a depression (see the upper surface of 46 in Fig. 2 relative to the left portion of shutter 4 in Fig. 2, where the tool is inserted into 46 locking component which has a depression underneath which is therefore lifted up, Figs. 1-3) for receiving a tool (10; Paragraph [0067] & [0076]).

    PNG
    media_image1.png
    561
    469
    media_image1.png
    Greyscale

In regards to claim 2, Orikasa discloses that the archwire slot is bounded (via 52) on one side by at least a portion of said occlusal tie wings (32).
Regarding Claim 3, Orikasa discloses, said shutter guiding portion of said body comprises a channel (see Figure 2) (shown in figure 6) that extends at least in part occlusally from said projecting column.
Regarding Claim 4, Orikasa discloses, said shutter support (42) comprises at least one shutter support arm member (45; see Figure 2-4; Paragraph [0077]) movably received in said channel.
Regarding Claim 5, as disclosed by Orikasa, said shutter support arm member (45) is received substantially only in a portion of said channel located occlusally beyond said projecting column at least when said shutter is in the open positon. (Figures 3-4 depicts the bracket in the open position where the channel where the shutter support arm is within).
Regarding Claim 6, Orikasa discloses, said shutter support arm member (45) is received in a portion of said channel located lingual to said projecting column (Figure 2) when said shutter is in the closed positon. 
Regarding Claim 8, Orikasa discloses, said shutter support comprises a channel (Figure 2) for movably receiving said at least one guide arm (Figure 4).
Regarding Claim 9, Orikasa discloses said body further comprises a pair of laterally spaced gingival tie wings (Boxed in below) projecting labially from said base.

    PNG
    media_image2.png
    554
    469
    media_image2.png
    Greyscale

Regarding claim 10, Orikasa discloses each of said occlusal tie wings (32)  comprises a generally labially projecting column (labeled below).

    PNG
    media_image1.png
    561
    469
    media_image1.png
    Greyscale

Regarding Claim 11, Orikasa discloses  A self-ligating orthodontic bracket comprising (Abstract, 1): (a) a body (3) comprising: (i) a pair of laterally spaced gingival tie wings (boxed in below); (ii) a pair of laterally spaced occlusal tie wings, at least one of said occlusal tie wings (32) comprising a labially projecting column (boxed in below labeled “projecting column”), said projecting column comprising a lower projection extending occlusally therefrom (labeled guide arm below), said lower projection comprising a channel (Figure 2) therein, said channel being located at least in part occlusally beyond said projecting column; (iii) an archwire slot (5) extending in a mesiodistal direction across the body and between the gingival and occlusal tie wings to accommodate an archwire (Figure 2): and (b) a shutter (4) in engagement with said body and movable between a closed position (Figure 2) wherein said shutter covers a sufficient portion of said archwire slot to prevent said archwire from exiting said archwire slot, and an open positon (Figure 3) (Paragraph [0057]), wherein said archwire can exit said archwire slot, said engagement including a lingual portion (42) of said shutter (4) being at least partially movably received in a portion of said channel, (as shown in figures 2-3 when the shutter can be moved between an open and closed position), said shutter (4) comprising a depression (see the upper surface of 46 in Fig. 2 relative to the left portion of shutter 4 in Fig. 2, where the tool is inserted into 46 locking component which has a depression underneath which is therefore lifted up, Figs. 1-3) for receiving a tool (10; Paragraph [0067]).

    PNG
    media_image1.png
    561
    469
    media_image1.png
    Greyscale

Regarding Claim 12, Orikasa discloses the said lingual portion of said shutter (4) is received substantially only in a portion of said channel located occlusally beyond said projecting column at least when said shutter is in the open positon (figure 3, wherein the end of the shutter 4 is in the channel).
Regarding claim 13, Orikasa discloses the said lingual portion (42) of said shutter (4) is received in a portion of said channel located lingual to said projecting column when said shutter is in the closed positon. (Figure 2 depicts the bracket in the closed position where the channel where the shutter support arm is within).
Regarding claim 14, Orikasa teaches, A self-ligating orthodontic bracket (abstract, 1) comprising: (a) a body (3) comprising: (i) a base portion (2); (ii) a pair of laterally spaced occlusal tie wings (32) projecting labially from said base (Figure 2), wherein at least one of said occlusal tie wings comprises a generally labially projecting column (see Figure 2 below); and (iii) an archwire slot (5) extending in a mesiodistal direction (Figure 2) across the body to accommodate an archwire (Paragraph [0004]); (b) a shutter guiding portion (9) wherein at least a portion of said shutter guiding portion comprising at least one guide arm projecting occlusally from said projecting column, (labeled below as “guide arm”);and (c) a shutter (4) in engagement with said body and movable between a closed position (figure 2), wherein said shutter covers a portion of said archwire slot to prevent said archwire from exiting said archwire slot (Paragraph [0057]), and an open positon (figure 3), wherein said archwire can exit said archwire slot (Paragraph [0077]), said engagement including said shutter having a shutter support member (42) movably engaged with said shutter guiding portion (9) said shutter (4) comprising a depression (see the upper surface of 46 in Fig. 2 relative to the left portion of shutter 4 in Fig. 2, where the tool is inserted into 46 locking component which has a depression underneath which is therefore lifted up, Figs. 1-3) for receiving a tool (10; Paragraph [0067]).

    PNG
    media_image1.png
    561
    469
    media_image1.png
    Greyscale

In regards to claim 15, Orikasa discloses, wherein said base (2) comprises a bonding pad, wherein said body is attached to said bonding pad (Paragraph [0020]).
In regards to claim 16, Orikasa discloses, said shutter guiding portion (9) is attached to said body (1) by being attached to said boding pad (Paragraph [0020]; Figures 2-4)
In regards to claim 17, Orikasa discloses,  said body further comprises a pair of laterally spaced gingival tie wings (boxed in below).

    PNG
    media_image2.png
    554
    469
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Orikasa does not disclose “a depression or cut-out for receiving a tool formed on the shutter” as claimed in Claim 1, 11, and 11. Orikasa discloses in Paragraph [0067] and [0076] that the tool (10) is inserted between the tool locking projection (46) and the tool guiding face (8). In figure 2, it is depicted that 46 is angled upwards with a depression underneath wherein the tool forces the shutter up and open when inserted (Paragraph [0067]). Therefore, the projection (46) has a depression in which receives the tool (10). Further, Fig. 2 shows that the upper surface of 46 is depressed relative to the upper surface of the left portion of shutter 4 and capable of receiving tool (10) as newly claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  
/AMY R SIPP/Primary Examiner, Art Unit 3775